Citation Nr: 0723998	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from July 1985 to July 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO has provided all of the required notice and 
obtained all of the relevant evidence necessary for the 
equitable disposition of appellant's appeal.

2.  The veteran does not currently have bilateral hearing 
loss with the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz being 40 decibels or 
greater; or auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test being less than 94 percent.


CONCLUSION OF LAW
 
The veteran does not currently have hearing loss in either 
ear that is the result of disease or injury incurred in or 
aggravated by service. 38 C.F.R. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  If a chronic disorder such as an organic 
disease of the nervous system is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service. 
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.
   
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006). 

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

Facts and Analysis

In this case, the veteran contends that his hearing was 
damaged while he served in the Navy as an aviation structural 
mechanic.  Specifically, the veteran reports that, as part of 
his duties, he was required to work in close proximity to jet 
engines while repairing air conditioning systems.  The 
veteran also indicates that he wore proper ear protection, 
but that he had to go beneath the airplane's engines which 
would be running during the whole time to complete his job.

The Board has considered the full history of the claimed 
hearing loss disability. Service medical records show that 
the veteran was retained on a hearing conservation program as 
a result of his occupational specialty.  In January 1992, 
routine audiometric testing indicated that the veteran had 
experienced a "significant shift in hearing sensitivity," 
but that no medical treatment was warranted at that time.  
One year later, in January 1993, audiometric testing showed 
that the veteran's hearing sensitivity may have deteriorated, 
and that he would be given an examination to determine the 
probable cause of the hearing loss.  

On audiological evaluation in February 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
0
10
LEFT
5
10
0
0
15

Speech recognition scores were not provided.

In June 1995, the veteran had a clinical evaluation and 
physical examination prior to discharge from service.  The 
clinical evaluation of the veteran's ears were normal.  
During the physical examination, the veteran noted that he 
had problems with his ears, nose, or throat.  However, a 
notation on the medical history form shows that the veteran 
reported having a sore throat the weekend prior to the exam.  
The remainder of the veteran's service medical records are 
silent about the issue of hearing loss.  

On audiological evaluation in June 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
10
LEFT
5
10
5
0
20

Speech recognition scores were not provided.

Post-service treatment records demonstrate that the veteran 
underwent two private hearing examinations.  An undated 
hearing examination administered by the 


Belltone Hearing Center produced the following results:

HERTZ

1000
2000
3000
4000
RIGHT
20
5
20
20
LEFT
20
5
10
20

The Board notes that no speech recognition scores were 
obtained during this hearing examination and that the 
Maryland CNC Test was not administered.  

A second hearing examination, dated August 2003, was 
conducted by Timko Hearing Care of Florida.  The test 
produced the following results:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
10
20
LEFT
10
10
5
15
15

The treating audiologist administered an unidentified speech 
recognition test during the August 2003 test and the speech 
recognition scores were 100 percent in both ears.  A notation 
on the examination states that the veteran's scores indicate 
"normal hearing range at this time."  

Service connection for hearing loss may only be granted if 
the veteran's claimed hearing loss is of sufficient severity 
to be considered a disability for VA purposes.  The veteran's 
claim in this instance ultimately fails because he does not 
meet the auditory thresholds or the speech recognition score 
criteria outlined in 38 C.F.R. § 3.385.

The evidence establishes that the veteran does not have a 
hearing loss disability in either ear within the meaning of 
38 C.F.R. § 3.385.  The veteran does not currently have 
hearing loss, based on either private test, with the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  The Board acknowledges that the veteran may 
sincerely notice diminished hearing ability, but VA 
regulations under 38 C.F.R. § 3.385 provide the parameters of 
a recognized hearing loss disability for compensation 
purposes.  As the veteran does not currently meet the 
criteria for hearing loss disability in either ear, the Board 
concludes that entitlement to service connection is not 
warranted.  Therefore, the benefit-of-the-doubt doctrine does 
not apply, and his appeal must be denied.  See Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the claimant and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated 
in March 2001, May 2001, and September 2003 informed the 
veteran of the type of evidence needed to substantiate his 
claim as well as an explanation of what evidence the veteran 
was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  The 
September 2003 letter informed him specifically that he 
should present any evidence to VA that was in his possession.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post- 
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  While the September 2003 letter did post-date the 
September 2001 rating decision, it was followed by a 
readjudication of the appeal by way of an April 2004 
Statement of the Case.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  In disability compensation claims, VA must provide 
a medical examination in certain circumstances.  Pursuant to 
the United States Court of Appeals for Veterans Claims 
(Court) decision, McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the first element to be addressed when determining 
whether a VA examination is required is whether there is 
competent evidence of a current disability.  The medical 
records indicate that the veteran in this case does not have 
a current disability as stipulated by 38 C.F.R. § 3.385.  
Thus, a VA examination is not necessary.

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with respect to the 
development of the evidence is required. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


